MEMORANDUM OPINION


No. 04-09-00480-CV

IN RE Maria Cristina BRITTINGHAM-SADA, Daniel Milmo Brittingham, 
and Maria Cristina Lobeira-Brittingham

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Sandee Bryan Marion, Justice
		Rebecca Simmons, Justice
		Marialyn Barnard, Justice

Delivered and Filed:   August 12, 2009

PETITION FOR WRIT OF MANDAMUS DENIED
	The court has considered relators' petition for writ of mandamus and is of the opinion that
relief should be denied.  Accordingly, relators' petition for writ of mandamus is denied.  Relators
shall pay all costs incurred in this proceeding.	
							PER CURIAM
1.   This proceeding arises out of Cause No. 2007BP7000049-L1, styled In re Estate of Juan Roberto
Brittingham-McLean, Deceased, pending in the County Court at Law No. 2, Webb County, Texas, the Honorable Alvino
"Ben" Morales presiding.